Exhibit 10.1

 
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
14th day of October, 2010, by and between Trump Entertainment Resorts, Inc. and
Trump Entertainment Resorts Holdings, L.P. (together, the “Company”) and David
R. Hughes (the “Executive”).
 
WHEREAS, the Company desires to employ the Executive and the Executive desires
to serve as an employee of the Company, on the terms and conditions set forth
below;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:
 
1.           Employment.  The Company hereby agrees to employ the Executive and
the Executive hereby accepts such employment, in accordance with the terms,
conditions and provisions of this Agreement.  The Executive’s employment
hereunder shall commence on the Monday following his last day of employment with
his current employer (but not later than the 90th calendar day after the date of
this Agreement); provided, however, that commencement of the Executive’s
employment hereunder shall be conditioned on the receipt by the Executive of the
required regulatory approvals from the State of New Jersey.  The date upon which
the Executive’s employment commences in accordance with the preceding sentence
is referred to herein as the “Commencement Date.”  The Executive shall advise
the Company in writing as soon as the Commencement Date has been determined. The
Executive’s employment may be terminated by either the Executive or the Company
at any time and for any reason, in accordance with the provisions of this
Agreement.
 
2.           Position, Duties and Responsibilities.  While employed by the
Company under this Agreement, the Executive shall serve as Chief Financial
Officer (“CFO”) of the Company and its subsidiaries and shall report to and be
subject to the direction of the Chief Executive Officer of the Company (“CEO”)
and the Board of Directors of the Company (the “Board”).  The Executive shall
have the appropriate authority, duties and responsibilities attendant to his
position and as may be further reasonably assigned by the Board and/or the
CEO.  The Executive shall fulfill his duties and responsibilities with that
degree of skill and diligence appropriate for a senior executive of a public
company and in a manner consistent with applicable laws, rules and
regulations.  The Executive agrees to use his best efforts to carry out his
duties and responsibilities and, consistent with the other provisions of this
Agreement, to devote substantially all of his business time, attention and
energy thereto.  The foregoing shall not be construed as preventing the
Executive from, to the extent such activities do not involve a conflict of
interest with the interests of the Company and provided that in each case, and
in the aggregate, such other service does not materially interfere with the
Executive’s duties hereunder, (i) serving on committees or boards of
professional, charitable, educational, religious or similar types of
organizations; (ii) engaging in personal investment activities for himself and
his family, provided that such investment is not in an entity which competes
with the Company; (iii) purchasing or otherwise acquiring up to three percent
(3%) of any class of securities of any publicly traded corporation; provided,
however, that the Executive may not otherwise participate in the activities of
such corporation; and (iv) engaging in charitable and civic activities.
 
3.           Place of Performance.  The Executive’s principal place of
employment shall be at the Company’s headquarters in Atlantic City, New
Jersey.  The Executive shall undertake such domestic and international travel as
may from time to time be necessary to fulfill the Executive’s duties hereunder.
 
4.           Compensation.  As full compensation for the Executive’s performance
of his duties and responsibilities hereunder, while employed pursuant to this
Agreement, the Company shall pay the compensation and provide the benefits set
forth below:
 
4.1.           Base Salary.  The Company shall pay the Executive a base salary
(“Base Salary”) at the annual rate of $525,000 payable in accordance with the
Company’s customary payroll practice.  The compensation committee of the Board
(the “Compensation Committee”) shall review the Executive’s performance and Base
Salary from time to time, but no less than annually, in accordance with the
Company’s regular administrative practices and may, in its sole discretion,
adjust the Executive’s salary rate.  To the extent the Compensation Committee
determines to so adjust the Executive’s salary rate, and provided the
Executive’s performance is satisfactory, it is expected that any such salary
adjustment shall equal or exceed the percentage of change in the consumer price
index for such period.  Any such adjusted salary shall be and become the “Base
Salary” for purposes of this Agreement.  Base Salary shall not be reduced at any
time (including after any increase) below the initial Base Salary (i.e., not
below $525,000 per annum).
 
4.2.           Annual Performance Bonus.  Subject to the following provisions of
this Section 4.2, the Executive shall be eligible for an annual cash performance
bonus (“Annual Bonus”) in respect of each complete calendar year of the Company,
beginning with the 2011 calendar year, with a minimum target bonus equal to
fifty percent (50%) of Base Salary and a maximum bonus equal to one hundred
percent (100%) of Base Salary, provided that the Executive remains actively
employed on the date of payment (except as otherwise provided in this Agreement)
and satisfies the performance criteria and objectives discussed below.  The
Annual Bonus shall have two (2) components, as follows:  (i) fifty percent (50%)
of the Annual Bonus shall be subject to the successful achievement of the
Performance Objectives (as defined below) for the calendar year to which the
Annual Bonus relates and (ii) fifty percent (50%) of the Annual Bonus shall be
awarded by the Compensation Committee based upon the Compensation Committee’s
evaluation of the overall performance of the Company and/or the Executive, in
its sole discretion.  No later than ninety (90) days after the beginning of the
calendar year to which such Annual Bonus relates, the Compensation Committee
shall, in consultation with the Executive, establish objective performance
criteria for the Company and/or the Executive (the “Performance
Objectives”).  Each Annual Bonus, if earned, shall be payable promptly following
a determination by the Compensation Committee that the applicable Performance
Objectives have been satisfied and at the time the Company generally pays
performance bonuses to other senior executives, but in no event later than the
March 15th following the end of the calendar year to which such Annual Bonus
relates unless the delay in payment past March 15th would not cause the Annual
Bonus to be deferred compensation under Section 409A of the Internal Revenue
Code, as amended (the “Code”) and the regulations thereunder
(“Section 409A”).  Any determination as to whether the Performance Objectives
have been achieved with respect to any year shall be made by the Compensation
Committee in its sole discretion.  Notwithstanding the foregoing, the Executive
shall be entitled to an Annual Bonus for the 2011 calendar year equal to an
amount not less than thirty-five percent (35%) of the Executive’s annual Base
Salary in effect for the 2011 calendar year, which Annual Bonus shall be payable
in 2012 at the time the Company generally pays performance bonuses to other
senior executives.
 
4.3.           Incentive Awards.
 
(a)           Initial Incentive Award.  On the Commencement Date, the Executive
shall be granted an initial equity and equity-based award consisting of 89,288
shares of restricted stock of the Company (the “Performance Restricted Stock
Award”) and 44,644 restricted stock units (the “Service RSU Award” and, together
with the Performance Restricted Stock Award, the “Initial Equity-Based
Award”).  The Initial Equity-Based Award shall be conditioned on the Executive
and the Company executing an award agreement(s), to be prepared by the Company,
in form and substance reasonably satisfactory to both parties, consistent with
the terms herein, and which will provide for, among other things, accelerated
vesting in the event of a change in control of the Company or otherwise at the
election of the Board.
 
(i)           Service RSU Award.  Each restricted stock unit included in the
Service RSU Award shall represent an unfunded and unsecured promise of the
Company to deliver, subject to the terms of this Agreement and the applicable
award agreement, a share of common stock of the Company or cash equal to the
fair market value of a share of common stock of the Company on the Delivery Date
(as defined below).  The Service RSU Award shall vest as follows:  fifty percent
(50%) (i.e., 22,322 restricted stock units) shall vest on the Commencement Date
and fifty percent (50%) shall vest on the first anniversary of the Commencement
Date; provided that, except as otherwise provided in Section 5.4, as a condition
of such vesting on the first anniversary, the Executive must remain continuously
employed by the Company from the Commencement Date through the vesting
date.  For purposes of this Section, “Delivery Date” shall mean the second
anniversary of the Commencement Date.
 
(ii)           Performance Restricted Stock Award.  The Performance Restricted
Stock Award shall vest in four (4) installments of 22,322 shares each, on the
March 15th following each of the calendar years 2011, 2012, 2013 and 2014 (each
such calendar year, a “Performance Period”), provided that, except as otherwise
provided in Section 5.4, as a condition of vesting of any particular installment
of the Performance Restricted Stock Award, the Executive must remain
continuously employed by the Company from the Commencement Date through the end
of the relevant Performance Period and the Performance Objectives for the
Performance Period at the minimum fifty percent (50%) target level under
Section 4.2, above, must have been achieved.
 
(b)           Subsequent Incentive Awards.  The Executive will be considered for
additional equity or equity-based awards in the future by the Board or the
Compensation Committee, in their sole discretion.
 
4.4.           Reimbursement of Expenses.  The Executive shall be entitled to
reimbursement for reasonable out-of-pocket business expenses incurred in the
performance of his duties hereunder, in accordance with the Company’s expense
reimbursement policies then applicable to senior executives of the Company,
against appropriate vouchers or other receipts.  Reimbursements pursuant to this
Section 4.4 shall be made as soon as practicable and in no event later than the
December 31st of the year following the year in which the expense was incurred.
 
4.5.           Vacation, Sick Leave and Holidays.  The Executive shall be
entitled in each calendar year to four (4) weeks of paid vacation time and any
portion of the Executive’s allowable vacation time not used during the calendar
year shall be subject to the Company’s policies regarding carryover
vacation.  The Executive shall be entitled to holiday and sick leave in
accordance with the Company’s holiday and other pay for time not worked
policies.
 
4.6.           Life Insurance and Other Benefits.  Subject to the Executive
submitting to a physical exam, during the term of the Executive’s employment,
the Company shall pay the reasonable premiums for a term life insurance policy
on the Executive, with the Executive having the right to name the
beneficiary(ies) thereof.  Such term life insurance policy shall be for an
amount that is at least two (2) times the Executive’s initial Base Salary.  The
Executive shall be eligible to participate in all employee benefit plans and
programs of the Company, including health and retirement plans, that may be in
effect from time to time for senior executives generally.  Consistent with the
foregoing, the Company shall have the right to modify, amend, add or eliminate
any of these benefits and programs (other than the term life insurance described
above) in its sole discretion, subject to applicable law and the documents
governing such programs.
 
4.7.           Relocation Benefits.
 
(a)           The Executive shall relocate his principal residence to within a
reasonable commuting distance of Atlantic City, New Jersey as soon as practical
after the Commencement Date.  The Company shall reimburse the Executive for the
actual and reasonable out-of-pocket expense (i) of moving the Executive’s family
and household goods and cars to the Atlantic City, New Jersey vicinity,
including hiring a professional moving company of the Executive’s choosing to
pack and ship such belongings, and (ii) of storage of the Executive’s household
goods and cars in the event the Executive’s residence in the Presto,
Pennsylvania vicinity is sold prior to his purchase of a residence in the
Atlantic City, New Jersey vicinity.  The Executive shall not treat any amount
paid by him and reimbursed by the Company pursuant to this Section 4.7(a) as
deductible moving expenses on any tax return filed by the Executive and to the
extent permitted by applicable law, the Company shall report the amounts so
reimbursed to the Executive as a moving expense reimbursement excludable from
the Executive’s taxable income in Box 12 (using Code “P”) on the Executive’s
Form W-2 (or any equivalent box or code of any successor form).  Furthermore, in
the event the Executive relocates to Atlantic City, New Jersey prior to
purchasing or being able to move into a permanent residence in the Atlantic
City, New Jersey vicinity, the Company shall make available to the Executive
(for use by him and his immediate family) suitable temporary housing at or in
the vicinity of one of the Company’s resort/casino properties for up to three
(3) months at no cost to the Executive.  To the extent the benefits provided for
in this Section 4.7(a) would be subject to income taxes to the Executive, the
Company shall pay the Executive an amount equal to the federal income, state
income and employment taxes imposed on such benefits (and on any such gross-up
payment), so that the net amount received by the Executive pursuant to this
Section 4.7(a) shall equal the amount the Executive would have received had such
benefits not been subject to such federal income, state income or employment
taxes.  Any reimbursements under this Section 4.7(a) shall be made as soon as
practicable but no later than the December 31st of the year following the year
they are incurred and the gross-up payment (if any) shall be made to the
Executive no later than the end of the calendar year following the year in which
the taxes were remitted to the relevant taxing authorities.
 
(b)           The Company shall reimburse the Executive for the actual and
reasonable brokerage fees and/or appraisal fees incurred by him in connection
with the sale of his Presto, Pennsylvania residence.  In addition, the Company
shall pay the Executive an amount (the “Brokerage/Appraisal Fees Gross Up
Amount”) equal to the federal income, state income and employment taxes imposed
on the reimbursement described in the preceding sentence (and on any such
gross-up payment), so that the net amount received by the Executive pursuant to
the preceding sentence and this sentence shall equal the amount the Executive
would have received had the reimbursement described in the preceding sentence
not been subject to such federal income, state income or employment
taxes.  Notwithstanding the foregoing, if the Executive resigns from his
employment with the Company without Good Reason (as defined below) prior to the
first anniversary of the Commencement Date, the Executive shall immediately
repay any such reimbursed amounts and the Brokerage/Appraisal Fees Gross Up
Amount to the Company.  Any reimbursement under this Section 4.7(b) shall be
made as soon as practicable but no later than the December 31st of the year
following the year incurred and the gross up payment (if any) shall be made to
the Executive no later than the end of the calendar year following the year in
which the taxes were remitted to the relevant taxing authorities.
 
5.           Termination.  The Executive’s employment may be terminated at any
time in accordance with, and subject to, the terms and conditions set forth
below.
 
5.1.           Termination by the Company.
 
(a)           Without Cause.  The Company may terminate the Executive’s
employment at any time without Cause (as such term is defined in subsection (b)
below), effective thirty (30) days after delivery of written notice to the
Executive, in accordance with Section 5.6.  Any such termination shall not be
deemed a breach of the Agreement.  The Company, in its sole discretion, may
elect to pay the Executive his pro rata Base Salary for thirty (30) days in lieu
of any such notice of termination hereunder.
 
(b)           With Cause.  The Company may terminate the Executive’s employment
at any time for Cause, effective immediately upon delivery of written notice to
the Executive, in accordance with Section 5.6.  Any such termination shall not
be deemed a breach of the Agreement.  As used herein, the term “Cause” shall
mean:
 
 
(i)
the Executive’s material failure to substantially perform the Executive’s
responsibilities under this Agreement;

 
 
(ii)
the Executive’s engagement in fraud, embezzlement, breach of fiduciary duty,
misappropriation of funds or dishonesty;

 
 
(iii)
the Executive having engaged in conduct that is materially and demonstrably
injurious or causes financial or reputational harm to the Company;

 
 
(iv)
the Executive’s habitual use of controlled substances (not legally prescribed by
a physician) or the use of alcohol that, in the reasonable discretion of the
Board, interferes with the performance of the Executive’s duties;

 
 
(v)
the Executive having committed, or having been charged with or plead guilty or
nolo contendere to, an act that constitutes a misdemeanor involving moral
turpitude or a felony under the laws of the United States or any state or
subdivision thereof;

 
 
(vi)
the Executive’s engaging in activity that the Board determines in its reasonable
discretion (x) would result in the suspension or revocation of any gaming
license or permit held by the Executive or by the Company or any of its
subsidiaries or (y) violates any applicable statues and/or regulations regarding
prohibited relationship with gaming companies;

 
 
(vii)
the Executive failing to obtain any required license, registration or
qualification with any federal, state and/or local governmental or gaming
authority having jurisdiction over the business of the Company in any
jurisdiction in which the Company conducts business (“Gaming Authority”), or any
such license, registration or qualification expiring and not being renewed or
being revoked; or

 
 
(viii)
the Executive having breached in any material respect the provisions of this
Agreement;

 
provided, however, that if such termination is based on any event set forth in
clauses (i) or (viii), above, the Executive shall have thirty (30) days after
receipt of the notice of termination in which to cure the failure, breach or
infraction described in the notice of termination, as determined by the
Board.  If the failure, breach or infraction is timely cured by the Executive as
determined by the Board, the notice of termination shall become null and void.
 
5.2.           Termination by the Executive.
 
(a)           Voluntarily.  The Executive may terminate his employment at any
time, effective upon thirty (30) days advance written notice to the Company, in
accordance with Section 5.6.  Any such termination shall not be deemed a breach
of the Agreement.
 
(b)           For Good Reason.  The Executive may terminate his employment for
Good Reason, effective upon thirty (30) days advance written notice to the
Company, in accordance with Section 5.6; provided, however, that Good Reason
shall cease to exist for an event on the sixtieth (60th) day following the later
of its occurrence or the Executive’s knowledge thereof, unless the Executive has
given the Company written notice, in accordance with Section 5.6.  During such
thirty (30) day notice period, the Company shall have a cure right (if curable),
and the Executive’s termination for Good Reason will be effective upon
expiration of such cure period only if not cured within such period.  Any such
termination shall not be deemed a breach of the Agreement.  As used herein, the
term “Good Reason” shall mean, in the absence of a written consent of the
Executive (which may be withheld for any reason or for no reason):
 
(i)           a material diminution in the Executive’s authority, duties or
responsibilities;
 
(ii)           the relocation of the Executive’s principal office to a location
outside a fifty (50) mile radius from Atlantic City, New Jersey; provided that
the Company may require the Executive to travel on business as long as such
travel is reasonable or necessary; or
 
(iii)           a breach by the Company of any material provision of this
Agreement;
 
provided, however, that the Company shall have thirty (30) days after receipt of
the Executive’s notice of termination in which to cure the failure, breach or
infraction described in the notice of termination.  If the failure, breach or
infraction is timely cured by the Company, the notice of termination shall
become null and void.
 
5.3.           Termination for Death or Disability.  The Executive’s employment
shall terminate automatically upon the Executive’s death.  The Company may
terminate the Executive’s employment hereunder for Disability.  “Disability”
shall mean that the Executive has been unable to perform the duties and
responsibilities required of him hereunder due to a physical and/or mental
disability for a period of ninety (90) consecutive days or one hundred eighty
(180) days, whether or not consecutive, during any twelve (12) month period.
 
5.4.           Payments Due Upon Termination.
 
(a)           Generally.  Upon any termination of employment, the Executive
shall be entitled to receive any amounts due for (i) Base Salary earned or
accrued through the Executive’s date of termination of employment, prorated on a
daily basis, (ii) reimbursement for reasonable and necessary business expenses
incurred by the Executive through the Executive’s date of termination of
employment, subject to the Company’s then current policy regarding expense
reimbursements, (iii) payment for any accrued, unused vacation or other paid
time off through the Executive’s date of termination, subject to the Company’s
then current policy regarding payment for accrued vacation and (iv) all other
payments and benefits to which the Executive may be entitled under the terms of
any applicable compensation arrangement or benefit plan or program of the
Company (collectively, the “Accrued Benefits”).
 
(b)           By the Company For Cause; By the Executive Without Good Reason;
Death; Disability.  If the Company terminates the Executive’s employment for
Cause, the Executive resigns without Good Reason or the Executive’s employment
is terminated on account of the Executive’s death or Disability, the Executive
(or his heirs or estate, as applicable) shall only be entitled to receive the
Accrued Benefits and the Company shall have no further obligation to the
Executive.
 
(c)           By the Company Other Than for Cause; By the Executive With Good
Reason.  If the Company terminates the Executive’s employment without Cause (and
not on account of the Executive’s death or Disability) or the Executive resigns
from employment with the Company with Good Reason, except under the
circumstances described in Section 5.4(d), in addition to the Accrued Benefits,
the Executive shall be entitled to (i) any Annual Bonus determined or earned
(and not determined) but not yet paid for any calendar year completed prior to
the date of the Executive’s termination of employment, payable at the time the
Company generally pays performance bonuses to senior executives of the Company,
(ii) continuation of Base Salary for a twelve (12) month period (and without
mitigation for subsequent employment with another employer, provided such
employment is not in violation of Section 6 of this Agreement), in accordance
with the Company’s payroll practices, beginning sixty (60) days following the
Executive’s date of termination (the “Payment Date”), (iii) for a twelve (12)
month period following the Executive’s date of termination, at the election of
the Company, either (x) reimbursement for premiums paid by the Executive for
COBRA medical benefit continuation coverage for the Executive (and, if
applicable, his spouse and eligible dependents) under the Company’s health
insurance plan, net of the portion of such premiums that the Company’s senior
executives are paying, or (y) health insurance benefits for the Executive (and,
if applicable, his spouse and eligible dependents) under an individual health
insurance policy to be purchased by the Executive with benefits comparable to
the health benefits provided to the Company’s senior executives generally and
with Company reimbursement of premiums so that the Executive’s net cost for
premiums, if any, is not more than the cost of premiums that the Company’s
senior executives are paying, provided the Executive continues to pay that
portion of the insurance premiums that are his responsibility, (iv) accelerated
vesting of any outstanding and unvested portion of the Service RSU Award, (v)
any other equity or equity-based awards that are not vested as of the
Executive’s date of termination but would become vested within six (6) months
from the date of the Executive’s date of termination shall continue to vest
during such six (6) month period and all other equity awards that are not vested
on the Executive’s date of termination shall automatically terminate and be
forfeited, and (vi) if notice of such termination without Cause or resignation
with Good Reason is given after June 30 of any calendar year, provided that the
Performance Objectives for the year of termination are achieved, a pro rata
portion of the 50% component of the Annual Bonus for the year of termination
that is based on achievement of such Performance Objectives (as described in
clause (i) of the second sentence of Section 4.2), payable at the time the
Company generally pays performance bonuses to senior executives of the Company
for such calendar year.  The benefits provided and the amounts payable to the
Executive pursuant to Section 5.4(c)(i) through (vi) are referred to herein as
“Severance”.
 
(d)           By the Company Other than for Cause Following a Change in Control;
By the Executive With Good Reason Following a Change in
Control.  Notwithstanding the foregoing, if the Company terminates the
Executive’s employment without Cause (and not on account of the Executive’s
death or Disability) or the Executive resigns from employment with the Company
with Good Reason, all within twelve (12) months following a “Change in Control”
(as defined below), in addition to the Accrued Benefits and in lieu of
Severance, the Executive shall be entitled to (i) any Annual Bonus determined or
earned (and not determined) but not yet paid for any calendar year completed
prior to the date of the Executive’s termination of employment, payable at the
time the Company generally pays performance bonuses to senior executives of the
Company, (ii) a lump sum payment on the Payment Date equal to two (2) times his
annual Base Salary, (iii) for a twelve (12) month period following the
Executive’s date of termination, at the election of the Company, either (x)
reimbursement for premiums paid by the Executive for COBRA medical benefit
continuation coverage for the Executive (and, if applicable, his spouse and
eligible dependents) under the Company’s health insurance plan, net of the
portion of such premiums that the Company’s senior executives are paying, or (y)
health insurance benefits for the Executive (and, if applicable, his spouse and
eligible dependents) under an individual health insurance policy to be purchased
by the Executive with benefits comparable to the health benefits provided to the
Company’s senior executives generally and with Company reimbursement of premiums
so that the Executive’s net cost for premiums, if any, is not more than the cost
of premiums that the Company’s senior executives are paying, provided the
Executive continues to pay that portion of the insurance premiums that are his
responsibility, (iv) accelerated vesting of any outstanding and unvested equity
or equity-based awards, and (v) if notice of such termination without Cause or
resignation with Good Reason is given after June 30 of any calendar year,
provided that the Performance Objectives for the year of termination are
achieved, a pro rata portion of the 50% component of the Annual Bonus for the
year of termination that is based on achievement of such Performance Objectives
(as described in clause (i) of the second sentence of Section 4.2), payable at
the time the Company generally pays performance bonuses to senior executives of
the Company for such calendar year.    The benefits provided and the amounts
payable to the Executive pursuant to Section 5.4(d)(i) through (v) are referred
to herein as “Change in Control Severance”.
 
For purposes of this Agreement, “Change in Control” shall mean (i) the
acquisition, by any person, entity or group, within the meaning of Regulation
Section 1.409A-3(i)(5)(v)(B), (excluding, for this purpose, the Excluded
Entities (defined below)) of ownership, of fifty percent (50%) or more of either
the then outstanding shares of common stock or the combined voting power of the
Company's then outstanding voting securities entitled to vote generally in the
election of directors; or (ii) during any period of twelve (12) consecutive
months (not including any period prior to the Commencement Date), individuals
who at the beginning of such period constitute the Board (as of the date hereof
the “Incumbent Board”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Commencement Date whose election, or nomination for election, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the Directors of the Company, as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) shall be,
for purposes of this Agreement, considered as though such person were a member
of the Incumbent Board. Notwithstanding the above, an event shall not constitute
a Change in Control unless it would be a change in control within the meaning of
Section 409A and provided the occurrence of the event is objectively
determinable and does not require the exercise of judgment or discretion.
 
For purposes of this Agreement, “Excluded Entities” means (i) the Company or its
affiliates or any employee benefit plan of the Company or its subsidiaries which
acquires beneficial ownership of voting securities of the Company or (ii) each
of the individuals and entities holding (alone or together with their
affiliates) over twenty percent (20%) of the common stock of the Company on the
Commencement Date.
 
(e)           Release.  Notwithstanding the foregoing, the Company shall not be
required to make the payments or provide the benefits under Section 5.4(c) or
(d) (other than the Accrued Benefits), unless (i) the Executive has, prior to
the Payment Date, executed and delivered to the Company an effective and
irrevocable release (prepared by the Company and in the form then used by the
Company for executive employees generally) (the “Release”) that waives and
releases the Company, its affiliates and their stockholders, officers,
directors, agents, benefit plan trustees and employees from any and all claims
relating to the Executive’s employment by the Company (and services for its
subsidiaries), whether known or unknown, and regardless of type, cause or
nature, which such Release shall be provided by the Company to the Executive no
later than ten (10) days following the Executive’s date of termination of
employment and (ii) the Executive agrees to provide consulting services at no
additional cost to the Company for a reasonable period of time up to twelve (12)
months following the Executive’s date of termination of employment.  If the
Executive breaches any obligations under Section 6 of this Agreement, without
limiting any other rights the Company may have, the Company’s obligation to pay,
and the Executive’s right to receive, Severance or Change in Control Severance,
as applicable, shall immediately terminate.
 
5.5.           Resignation from Company Offices.  In the event of the
Executive’s termination of employment for any reason, the Executive shall
promptly resign and shall be deemed to have resigned immediately from any and
all directorships, offices, committee memberships and other positions with, on
behalf of, or relating to the Company or any of its affiliates or benefit plans,
effective as of the date of the Executive’s termination of employment with the
Company.
 
5.6.           Notice of Termination.  Any termination of the Executive’s
employment shall be communicated by a written notice of termination delivered
within the time period specified in the applicable subsection of this
Section.  The notice of termination shall (i) indicate the specific termination
provision in this Agreement relied upon, (ii) briefly summarize the facts and
circumstances deemed to provide a basis for a termination of employment and the
applicable provision hereof, and (iii) specify the termination date in
accordance with the requirements of this Agreement.
 
5.7.           No Other Rights. For any termination, the Executive's sole rights
and remedies are set forth in this Section 5 and the Executive shall have no
other rights or remedies or claims of any kind other than for benefits,
including retirement benefits, under any Company sponsored employee benefit
plans or other compensation arrangement in which the Executive participates in
accordance with the terms of those plans.
 
6.           Covenants.
 
6.1.           Confidentiality.  The Executive recognizes and acknowledges that
he will have access to certain confidential information of the Company and its
affiliates, stockholders, lenders, advisors and other representatives or their
respective clients and customers, and that such information constitutes
valuable, special and unique property of such parties (including but not limited
to Company proprietary information, technical data, trade secrets, customer
lists and customers, marketing materials, financials or other business
information disclosed to him by the Company and its affiliates either directly
or indirectly in writing, orally or by drawings or observation, together with
all notes, analysis compilations, studies, summaries, data, interpretations,
documents and other materials which contain, reflect or are generated or
otherwise derived from such information) (collectively, the “Confidential
Information”).  The Executive agrees that he will not, for any reason or purpose
whatsoever, during or after his employment hereunder, use or disclose any of
such Confidential Information to any party, and that the Executive will keep
inviolate and secret all Confidential Information or knowledge which he has
access to by virtue of his employment with the Company, except as otherwise may
be necessary in the ordinary course of performing the Executive’s duties under
the Agreement. “Confidential Information” shall not include any information that
is (i) generally known to the industry or the public other than as a result of
the Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties or (ii) made legitimately available to the
Executive, other than in the Executive’s capacity as an employee of the Company,
by a third party without breach of any confidentiality
obligations.  Notwithstanding the foregoing, the Executive shall be authorized
to disclose confidential information (i) as may be required by law or legal
process after providing the Company with prior written notice and an opportunity
to respond to such demand for disclosure (unless such notice is prohibited by
law), (ii) in any criminal proceeding against him after providing the Company
with prior written notice and (iii) with the prior written consent of the
Company.
 
6.2.           Work Product and Inventions. The Company and/or its nominees or
assigns shall own all right, title and interest in and to any and all
inventions, ideas, trade secrets, technology, devices, discoveries,
improvements, processes, developments, designs, know how, data, computer
programs, algorithms, formulae, works of authorship, works modifications,
trademarks, trade names, documentation, techniques, designs, methods, trade
secrets, technical specifications, technical data, concepts, expressions,
patents, patent rights, copyrights, and all other intellectual property rights
or other developments whatsoever (collectively, “Developments”), whether or not
patentable, reduced to practice or registrable under patent, copyright,
trademark or other intellectual property law anywhere in the world, made,
authored, discovered, reduced to practice, conceived, created, developed or
otherwise obtained by the Executive (alone or jointly with others) during the
Executive's employment with the Company, and arising from or relating to such
employment or the business of the Company or its affiliates (whether during
business hours or otherwise, and whether on the premises of using the facilities
or materials of the Company or otherwise).  The Executive shall promptly and
fully disclose to the Company and to no one else all Developments, and hereby
assigns to the Company without further compensation all right, title and
interest the Executive has or may have in any Developments, and all patents,
copyrights, or other intellectual property rights relating thereto, and agrees
that the Executive has not acquired and shall not acquire any rights during the
course of his employment with the Company or thereafter with respect to any
Developments.
 
6.3.           Non-Compete.  During the Executive’s employment by the Company
and for twelve (12) months from the Executive’s date of termination, the
Executive shall not, except with the prior written consent of the Company,
directly or indirectly, compete with the business of the Company by becoming an
officer, agent, employee, consultant, partner or director of any other
corporation, partnership or other entity, or otherwise rendering services to or
assisting or holding an interest (except a passive investment interest as a less
than three percent (3%) shareholder of a publicly-traded corporation or as a
less than five percent (5%) shareholder of a corporation that is not publicly
traded) in any Competitive Business (as defined below).  “Competitive Business”
shall mean any person or entity (including any joint venture, partnership, firm,
corporation, or limited liability company) that engages in any principal or
significant business of the Company or any of its subsidiaries as of the date
the Executive’s employment terminates (or any material or significant business
which the Board has approved the Company to pursue as of the date of termination
and that the Company or any of its subsidiaries enter into during the following
twelve (12) months) within one hundred (100) miles of any principal business
location of the Company or its subsidiaries.
 
6.4.           Non-Solicit.  During the Executive’s employment by the Company
and for twelve (12) months from the Executive’s date of termination, the
Executive will not, except with the prior written consent of the Company,
directly or indirectly, (i) solicit or hire, or encourage the solicitation or
hiring of, any person who is, or was within the twelve (12) month period prior
to such solicitation or hiring, an employee of the Company or any of its
affiliates for any position as an employee, independent contractor, consultant
or otherwise; (ii) solicit any person or entity which is then or has been within
the twelve (12) month period prior to such solicitation, a client or customer of
the Company, to transact with a Competitive Business or to reduce or refrain
from doing business with the Company and any of its affiliates; (iii) solicit,
encourage or persuade any vendor or supplier of the Company or any of its
affiliates to end its business relationship or reduce the level of business with
the Company and its affiliates or (iv) interfere with or damage any relationship
between the Company or any of its affiliates and their clients, customers,
vendors and suppliers.
 
6.5.           Compliance with Applicable Law.
 
(a)           In the performance of his duties hereunder, the Executive shall
comply with all applicable laws, rules, regulations, and licensing requirements
of any Gaming Authority.  In addition, the Executive understands and agrees that
this Agreement is subject to the licensing requirements imposed on the Executive
by the Gaming Authorities in the various jurisdictions in which the Company
conducts business.  The Executive agrees to timely file for and obtain any
license, registration or qualification from any Gaming Authority necessary to
perform his duties hereunder and the Company shall assist the Executive in
securing such licenses, registrations or qualifications.  It is fully understood
by and between the parties hereto that licensure, registration and/or
qualification of the Executive with any applicable Gaming Authorities, if
required, shall be and is a condition that must be met before the Company can
proceed with this Agreement.
 
(b)           Should the Executive’s license, registration, or qualification
with any Gaming Authority expire or be revoked during the term of this
Agreement, all money which would be due and payable to the Executive for the
services he performed in the jurisdiction in which his license, registration, or
qualification was revoked or expired will be withheld by the Company until such
time as said license, registration, or qualification is reinstated.  The
Executive further understands and agrees that, in the event his license,
registration, or qualification is not reinstated, the Company shall not be
obligated to pay any money due pursuant to this Agreement for the Executive’s
services performed in the jurisdiction in which his license, registration, or
qualification was revoked or expired and the Company may terminate the
Executive’s employment for Cause.
 
7.           Acknowledgements; Independent Agreements.
 
7.1.           The Executive acknowledges that (i) he is sophisticated in
business and that the covenants contained in Section 6 of this Agreement do not
create an undue hardship on him and will not prevent him from earning a
livelihood; (ii) the restrictions contained in Section 6 of this Agreement are
reasonable and necessary to protect the legitimate interests of the Company and
its affiliates given the nature of this Agreement and the position that the
Executive will hold within the Company and his interests in the Company; and
(iii)  he has had a sufficient period of time within which to review this
Agreement, including Section 6 hereof, with an attorney of his choice and he has
done so to the extent he desired.
 
7.2.           It is understood by the parties hereto that the Executive’s
obligations and restrictions and remedies set forth in Section 6 are essential
elements of this Agreement and that but for his agreement to comply with and/or
agree to such obligations, restrictions and remedies, the Company would not have
entered into this Agreement or employed (or continued to employ) him.  The
Executive’s obligations and the restrictions and remedies set forth in Section 6
of this hereof are independent agreements and the existence of any claim or
claims by him against the Company under this Agreement or otherwise will not
excuse his breach of any of his obligations or affect the restrictions and
remedies set forth under this Agreement.  The Executive’s obligations under
Section 6 of this Agreement shall remain in full force and effect
notwithstanding the termination of his employment or this Agreement.
 
8.           Assistance.  The Executive agrees that during and after his
employment by the Company, upon the request by the Company, the Executive will
assist the Company and its affiliates in the defense of any claims, or potential
claims that may be made or threatened to be made against them in any action,
suit or proceeding, whether civil, criminal, administrative, investigative or
otherwise (a “Proceeding”), and will assist the Company and its affiliates in
the prosecution of any claims that may be made by the Company in any Proceeding,
to the extent that such claims may relate to the Executive’s employment or to
events or acts occurring during the period of the Executive’s employment by the
Company.  The Executive agrees, unless precluded by law, to promptly inform the
Company if the Executive is asked to participate (or otherwise become involved)
in any Proceeding involving such claims or potential claims.  The Executive also
agrees, unless precluded by law, to promptly inform the Company if the Executive
is asked to assist in any investigation (whether governmental or otherwise) of
the Company or any of its affiliates (or their actions), regardless of whether a
lawsuit has then been filed against the Company or its affiliates with respect
to such investigation.  The Company agrees to reimburse the Executive for all of
the Executive’s reasonable, documented and out-of-pocket expenses associated
with such assistance, including travel expenses and attorneys’ fees.  In
addition, the Executive agrees to provide such services as are reasonably
requested by the Company to assist any successor to the Executive in the
transition of duties and responsibilities to such successor.  Any services or
assistance contemplated in this Section 8 shall be at mutually agreed upon and
convenient times.
 
9.           Document and Property Surrender.  Upon the termination of the
Executive’s employment for any reason, the Executive shall immediately surrender
and deliver to the Company all documents, correspondence and any other
information, of any type whatsoever, from the Company or any of its agents,
servants, employees, suppliers, and existing, past or potential customers, that
came into the Executive’s possession by any means whatsoever, during the course
of employment and shall not retain any copies thereof and shall return all
property of the Company, including but not limited to, any computers, cell
phones, handheld devices, credit cards, office keys, security passes or
identification cards in the Executive’s possession.
 
10.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws (but not the law of conflicts) of the State
of New York applicable to contracts made and to be performed entirely within
that state.  The Agreement shall be liberally construed to maximize protection
of the Company’s rights in confidential information.
 
11.           Jurisdiction; Waiver of Jury Trial.  The parties hereby
irrevocably consent to the jurisdiction of the federal and state courts located
in the State of New York, County of New York, and by the execution and delivery
of this Agreement, each of the parties hereto accepts for itself and himself the
exclusive jurisdiction of the aforesaid courts for the resolution of any dispute
arising under this Agreement and irrevocably consents to the jurisdiction of
such courts (and the appropriate appellate courts) in any such proceedings, and
waives any objection to venue laid therein.  TO THE EXTENT PERMITTED BY LAW, THE
EXECUTIVE AND THE COMPANY WAIVE ANY AND ALL RIGHTS EITHER OF THEM MAY HAVE TO,
AND AGREES NOT TO REQUEST, A JURY TRIAL WITH RESPECT TO ANY MATTERS RELATED TO
THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THE BENEFITS UNDER THIS
AGREEMENT.
 
12.           Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.  If any provision is held void, invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.  In addition, if any court
determines that any part of Sections 5 or 6 hereof is unenforceable, such court
will have the power to modify such provision and, in its modified form, such
provision will then be enforceable.
 
13.           Remedies.
 
13.1.           No remedy conferred upon a party by this Agreement is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given under this
Agreement or now or hereafter existing at law or in equity.
 
13.2.           Except as provided in Section 5.2(b) of this Agreement, no delay
or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.
 
13.3.           The Executive acknowledges that a breach or threatened breach of
any of the terms set forth in Section 6 of this Agreement shall result in an
irreparable and continuing harm to the Company and its affiliates for which
there shall be no adequate remedy at law.  The Company shall, without posting a
bond, be entitled to specific performance, injunctive relief and such other
equitable relief in order to prevent a breach of Section 6 or to enforce its
provisions, in addition to all other remedies available at law or equity to the
Company.
 
14.           Section 409A.
 
14.1.           It is the intention of the Company that all payments and
benefits under this Agreement shall be made and provided in a manner that is
either exempt from or intended to avoid taxation under Section 409A, to the
extent applicable.  Any ambiguity in this Agreement shall be interpreted to
comply with the above.  The Executive acknowledges that the Company has made no
representations as to the treatment of the compensation and benefits provided
hereunder and the Executive has been advised to obtain his own tax advice.
 
14.2.           Each amount or benefit payable pursuant to this Agreement shall
be deemed a separate payment for purposes of Section 409A.
 
14.3.           For all purposes under this Agreement, any iteration of the word
“termination” (e.g., “terminated”) with respect to the Executive’s employment,
shall mean a separation from service within the meaning of Section 409A.
 
14.4.           Notwithstanding anything in this Agreement to the contrary, in
the event the stock of the Company is publicly traded on an established
securities market or otherwise and the Executive is a “specified employee” (as
determined under the Company’s administrative procedure for such determinations,
in accordance with Section 409A) at the time of the Executive’s termination of
employment, any payments under this Agreement that are deemed to be deferred
compensation subject to Section 409A shall not be paid or begin payment until
the earlier of (i) the Executive’s death or (ii) the first payroll date
following the six (6) month anniversary of the Executive’s date of termination
of employment.  If the payment of any amounts under this Agreement are delayed
as a result of the previous sentence, on the first payroll date following the
end of the six (6) month period, the Company shall pay the Executive a lump-sum
amount equal to the cumulative amounts that would have otherwise been previously
paid to the Executive under this Agreement during such six (6) month period,
plus accrued interest on such cumulative amounts at a per annum rate of interest
equal to the prime rate for large banks, as published in the Wall Street Journal
on the Executive’s date of termination, for the period beginning on (and
including) the date of termination through (and excluding) the date of payment.
 
15.           Section 280G.  Notwithstanding anything contained in this
Agreement to the contrary, to the extent that any payments or benefits provided
for in this Agreement or otherwise is or would be, if not for this Section 15,
subject to excise tax imposed under Section 4999 of the Code (the “Excise Tax”),
then the payments or benefits provided to the Executive shall be reduced (but
not below zero) if and to the extent necessary so that no payments made or
benefit to be provided to the Executive under this Agreement or otherwise, shall
be subject to the Excise Tax.  If there is a reduction of the payments or
benefits, such reduction shall occur in the following order:  (i) any cash
Severance or Change in Control Severance payable by reference to the Executive’s
Base Salary, (ii) any other cash amount payable to the Executive, (iii) any
employee benefit valued as a “parachute payment”  under Section 280G of the Code
and (iv) acceleration of vesting of any outstanding equity or equity-based
award.  Any determination required under this Section 15 shall be made in
writing by the independent public accountant of the Company (the “Accountants”),
whose determination shall be conclusive and binding for all purposes upon the
Company and the Executive.  For purposes of making any calculation required by
this Section 15, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code.
 
16.           Agreement; Amendment.  This Agreement constitutes the entire
understanding of the parties with respect to the subject matter hereof and, from
and after the Commencement Date, this Agreement shall supersede any and all
prior negotiations, understandings, discussions and agreements or arrangement,
whether written or oral, between the parties (and the Executive shall not be
eligible for severance benefits under any other plan, program or policy of the
Company).  This Agreement cannot be altered, modified, extended, waived or
terminated except upon a written instrument signed by the parties hereto.
 
17.           Miscellaneous.
 
17.1.           Headings.  The Section headings and other captions contained
herein are for convenience only and shall not affect the meaning or
interpretation of the contents hereof.
 
17.2.           Notices.  All notices and other communications required or
permitted under this Agreement or necessary or convenient in connection herewith
shall be in writing and shall be deemed to have been given when delivered by
hand, delivered by guaranteed next-day delivery or sent by facsimile or
electronic mail (with confirmation of transmission) and receipt or shall be
deemed given on the third business day following mail by registered or certified
mail, as follows (provided that any notice of change of address, facsimile
number or e-mail address shall be deemed given only when received):
 

 
If to the Company, to:
     
Mr. Stephen McCall
 
Chairman of the Compensation Committee
 
Trump Entertainment Resorts, Inc.
 
c/o Blackpoint Equity Partners
 
25 Bergen Street, #1C
 
Brooklyn, NY  11201
 
917-868-0040 (phone)
 
718-797-1332 (fax)
 
smccall@blackpointequity.com
     
with a copy (which shall not constitute notice) to:
     
Stroock & Stroock & Lavan LLP
 
180 Maiden Lane
 
New York, N.Y. 10038
 
Attn:  Kristopher Hansen, Esq.
 
212-806-5400 (phone)
 
212-806-9056 (fax)
     
If to the Executive, to:
     
David R. Hughes
 
[at his primary residence as shown in the records of the Company]
     
with a copy (which shall not constitute notice) to:
     
Levine Staller Attorneys-at-Law
 
3030 Atlantic Ave.
 
Atlantic City, N.J.  08401
 
Attn:  John M. Donnelly, Esq.
 
609-348-1300 (phone)
 
609-345-2473 (fax)
      or to such other names or addresses as the Company or the Executive, as
the case may be, shall designate by notice to each other person entitled to
receive notices in the manner specified in this Section.

 
17.3.           Withholding.  All payments and benefits under this Agreement
shall be made subject to applicable withholding, and the Company shall withhold
from any payments or benefits under this Agreement all federal, state and local
income, payroll and excise taxes, as the Company believes it is required to
withhold pursuant to any law or governmental rule or regulation.  Except as
specifically provided otherwise in this Agreement, the Executive shall bear all
expense of, and be solely responsible for, all federal, state and local taxes
due with respect to any payment and benefits received under this Agreement.
 
17.4.           Counterparts.  This Agreement may be executed in any number of
counterparts, including counterparts transmitted by facsimile or electronic
mail, any one of which shall constitute an original of this Agreement.  When
counterparts or facsimile or electronic mail copies have been executed by all
parties hereto, they shall have the same effect as if the signatures to each
counterpart or copy were upon the same documents and copies of such documents
shall be deemed valid as originals.  The parties agree that all such signatures
may be transferred to a single document upon the request of any party. This
Agreement shall not be binding unless and until it shall be fully executed and
delivered by all parties hereto.  In the event that this Agreement is executed
and delivered by way of facsimile transmission or electronic mail, each party
delivering a facsimile or electronic mail counterpart shall promptly deliver an
ink-signed original counterpart of the Agreement to the other party by overnight
courier service; provided, that the failure of a party to deliver an ink-signed
original counterpart shall not in any way effect the validity, enforceability or
binding effect of a counterpart executed and delivered by facsimile transmission
or electronic mail.
 
17.5.           Interpretation.  In the event of a dispute over the meaning of
this Agreement or any provision thereof, neither party shall be entitled to any
presumption of correctness in favor of the interpretation advanced by such party
or against the interpretation advanced by the other party.
 
17.6.           Assignment.  This Agreement and the rights, interests and
benefits hereunder are personal to the Executive and may not be assigned,
transferred or pledged in any manner by the Executive.  Any purported assignment
or delegation by the Executive in violation of the foregoing shall be null and
void ab initio and of no force and effect.  The Company may assign its rights
and obligations under this Agreement to any affiliate of the Company or any
successor (whether direct or indirect) in interest to substantially all of the
business operations of the Company.  Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such successor.
 
17.7.           Survival of Terms.  The provisions of this Agreement shall
survive the termination of this Agreement to the extent consistent with, or
necessary to carry out, the purposes thereof.
 
17.8.           Regulatory Compliance.  The terms and provisions hereof shall be
conditioned on and subject to compliance with all laws, rules, and regulations
of all jurisdictions, or agencies, boards or commissions thereof, having
regulatory jurisdiction over the employment or activities of Executive
hereunder.
 
17.9.           No Limitations.  The Executive represents his employment by the
Company hereunder does not conflict with, or breach, any confidentiality,
non-competition or other agreement, express or implied, to which he is a party
or to which he may be subject.
 
[Signature page follows]
 


 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.
 
 

 
TRUMP ENTERTAINMENT RESORTS, INC., ON ITS OWN BEHALF AND AS GENERAL PARTNER OF
TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.
 
By: /s/ Stephen McCall                                              Name:
Stephen McCall Title: Chairman of the Compensation Committee    
EXECUTIVE:
    /s/ David R.
Hughes                                                             
David R. Hughes
 



 